United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 6, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-10067
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARCO ANTONIO SANCHEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:02-CR-114-6-A
                      --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marco Antonio Sanchez appeals his sentence following his

guilty plea to alien smuggling.    Sanchez argues that the district

court erred in increasing his offense level under U.S.S.G.

§§ 2L1.1(b)(5)-(6).   Because Sanchez withdrew his objection to

the application of U.S.S.G. § 2L1.1(b)(5) at sentencing, it is

unreviewable on appeal.     United States v. Musquiz, 45 F.3d 927,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10067
                                -2-

931 (5th Cir. 1995); United States v. Calverley, 37 F.3d 160, 162

(5th Cir. 1994).

     Section 2L1.1(b)(6) calls for a two-level increase “if any

person died or sustained bodily injury.”   Sanchez’s argument that

the adjustment under U.S.S.G. § 2L1.1(b)(6) is inapplicable

because he did not intend to injure anyone is without merit.

United States v. Garcia-Guerrero, 313 F.3d 892, 898 (5th Cir.

2002).   Because the record shows that Sanchez was involved in the

overall smuggling operation which led to two aliens being

injured, the district court did not err in applying the

adjustment under U.S.S.G. § 2L1.1(b)(6).   Id.   The judgment of

the district court is AFFIRMED.